BROCK, Chief Judge.
When the charge against this defendant was called for trial with the like charge against James Allen, defendant moved for a severance. Defendant argued that his and Allen’s interests were mutually antagonistic. The trial judge denied the motion for severance. However, he suggested to counsel that if, during the trial, the interests of the defendants appeared so antagonistic as to constitute a real hazard, he would consider a request for a mistrial. This consideration'by the trial judge was eminently fair to both the State and the defendant. The evidence presented by the State unequivocally tended to identify defendant as one of the two men who entered and robbed the Kwik-Pik Store. The State’s evidence also unequivocally tended to show that when arrested, the defendant had in his jacket pocket a large quantity of pennies in rolls as are usually maintained in a store for change and the personal checkbook of the Kwik-Pik storekeeper. Defendant’s jacket also contained ammunition for both the pistol and shotgun which were found in the car from which defendant fled.
Defendant’s evidence that he was an innocent hitchhiker was in no way antagonistic to Allen, who offered no evidence. Therefore, Allen’s defense was in no way antagonistic to defendant. We find no denial of a fair trial in the consolidation of the cases for trial.
We .have examined defendant’s remaining assignments of error and find them to be without merit. In our opinion defendant had a fair trial free from prejudicial error.
No error.
Judges Parker and Hedrick concur.